Citation Nr: 0209053	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a right elbow 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness.

(The issues of entitlement to service connection for a right 
knee disorder and a left elbow disorder will be the subject 
of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from March 1987 to 
September 1992.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The issue of entitlement to service connection for a nasal 
disorder was raised by correspondence received by RO in April 
1993.  Additionally, the veteran raised the claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability in his August 1994 statement.  
These issues have not been developed for appellate review, 
and are referred to the RO for appropriate disposition.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left elbow 
disorder and a right knee disorder pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  A right shoulder disorder was not shown in service, nor 
is the current diagnosis of supraspinatus tendonitis shown to 
be related to the veteran's period of active military duty.

2.  A left shoulder disorder was not shown in service, nor is 
the current diagnosis of supraspinatus tendonitis, with a 
small thickness tear of the left supraspinatus tendon shown 
to be related to the veteran's period of active military 
duty. 

3.  A right elbow disorder was not shown in service, nor is 
the current diagnosis of recurrent tendonitis of the right 
elbow shown to be related to the veteran's period of active 
military duty.

4.  A left knee disorder was not shown in service, nor is the 
current diagnosis of left knee patellofemoral syndrome shown 
to be related to the veteran's period of active military 
duty.

5.  The veteran does not have an undiagnosed illness. 


CONCLUSIONS OF LAW

1.  A right shoulder disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).

2.  A left shoulder disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.

3.  A right elbow disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.317.

4.  A left knee disorder, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The veteran has been provided with a VA examination in 
connection with the issues on appeal.  The record reflects 
that the veteran has been informed of the requirements for 
establishing these issues.  The veteran has submitted 
pertinent evidence in support of these claims.  

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award entitlement to 
service connection for right and left shoulder, right elbow, 
and left knee disorders.  The veteran further was provided 
adequate notice that VA would help him secure evidence in 
support of these claims if he identified that evidence.  
Additionally, he was provided notice of and reported for VA 
examinations.  The statement and supplemental statements of 
the case also provided notice to the veteran of what the 
evidence of record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award service 
connection, as well as notice that the veteran could still 
submit supporting evidence.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claims, 
notice of what he could do to help his claims, and notice of 
how his claims were still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records are entirely negative for a right 
and left shoulder disorder, a right elbow disorder, and a 
left knee disorder.  Although the veteran reported a history 
of shoulder and elbow dislocations on a post-service military 
examination in February 1993, physical examination of the 
shoulders and right elbow found no abnormalities of these 
joints.

At VA examinations conducted in 1994, the veteran stated that 
he developed pain in his shoulders and elbows after pulling 
cables.  He was told by a health care provider that he had 
"pulled" both elbows and both shoulders.  Subsequent 
thereto, he felt that his shoulder joints were out of place, 
although no health care provider ever told him he had a 
dislocation.  The veteran also reported that his left knee 
buckled while standing in 1988.  He stated that he was 
advised to begin quadriceps strengthening exercises.  X-rays 
of the shoulders and left knee were normal; x-rays of the 
elbows taken in December 1983 showed early spurring of the 
olecranon process, bilaterally.  The clinical diagnoses were 
early spurring of the olecranon process, bilaterally; left 
patellofemoral pain syndrome; and bilateral rotator cuff 
tendinitis.  

Private medical records dated in August and September 1996, 
report complaints of bilateral shoulder and right elbow pain.  
The diagnoses were bilateral shoulder pain, likely secondary 
to chronic recurrent subluxation and rotator cuff tendinitis; 
and bilateral elbow pain, right greater than left, secondary 
to lateral epicondylitis.  

VA radiographic studies conducted in February 1998, indicated 
a normal left knee, and minimal degenerative changes in the 
right elbow and both shoulders.  A bone scan showed minimally 
increased radiotracer accumulation in the shoulders, and the 
patellar region of the left knee.  After clinical 
examination, the examiner opined that it was "as likely as 
not that this gentlemen's multiple joint problems are chronic 
inflammatory in nature and do not look like they have any 
service connection."

Lay statements were received indicating that since the 
veteran's return from the Persian Gulf, he had numerous 
dislocations of joints and sprains, as well as joint pain.

Private records from 1996 to 2000, indicate continued 
complaints of shoulder pain, with a diagnosis of bilateral 
shoulder muscle strain, with spasm.

A VA examination conducted in August 2000, reports complaints 
of shoulder dislocations, and pain in his right elbow and 
left knee.  X-rays of both shoulders were normal, with no 
evidence of prior dislocations.  An ultrasound examination of 
the rotator cuffs of both shoulders indicated bilateral 
supraspinatus, with a small focal partial thickness tear of 
the left supraspinatus tendon, but without evidence of full 
thickness tears.  The diagnoses included mild, bilateral 
rotator cuff strain.  The attending physician noted that the 
veteran's history of repeated dislocation was "very 
suspect" given the relatively normal ultrasound and the 
absence of documentation of frank dislocation.  The physician 
concluded that as the veteran did not have a "documented 
history of a service connected shoulder injury so it is 
difficult to relate this to service activity.  The rotator 
cuff strain may be related to activity prior to or after his 
time in service."

In February 2002, after reviewing additional private medical 
records, the VA examiner that conducted the August 2000 
examination, reported the final diagnoses for the veteran's 
examination included bilateral supraspinatus tendonitis; a 
small partial thickness tear of the left supraspinatus 
tendon; bilateral patellofemoral syndrome; and recurrent, 
bilateral tendonitis of the elbows, by patient history.

After reviewing the evidence of record, the Board finds that 
service connection for right shoulder, left shoulder, right 
elbow, and left knee disorders is not warranted.  There is no 
medical evidence that the veteran injured his shoulders, 
right elbow, or left knee in service.  Moreover, there is no 
medical or other competent evidence relating the veteran's 
current disorders to active military service.  

Although the veteran has complained that he dislocated both 
shoulders and elbows in service, this history has been judged 
by medical examiners as "very suspect."  Moreover, although 
the veteran's statements are arguably competent to establish 
the occurrence of an injury, they are not competent evidence 
to establish the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge, and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current disorders are the 
result of any pain experienced in service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current right and left 
shoulder, right elbow, and left knee disorders to service or 
to any incident of service, despite his assertions that such 
a causal relationship exists.  Accordingly, service 
connection for these disorders is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision the Board notes that service 
connection may also be granted under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for undiagnosed chronic 
conditions linked to a veteran's participation in the Persian 
Gulf War.  One prerequisite for the awarding of service 
connection under this law is the presentation of sufficient 
and competent proof that that the veteran has manifested one 
or more signs or symptoms of an illness which by history, 
physical examination, and laboratory tests, cannot be 
attributed to a known clinical diagnosis and that the chronic 
disability is the result of the undiagnosed illness.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The evidence of record reflects that the veteran has been 
diagnosed bilateral supraspinatus tendonitis, small partial 
thickness tear of the left supraspinatus tendon, tendonitis 
of the right elbow, and left patellofemoral syndrome.  As the 
symptoms related to these disorders have been attributed to a 
known diagnosis, benefits for these conditions cannot be 
awarded under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 as a matter of law.  To this extent the 
benefits sought on appeal are denied as a matter of law.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right shoulder, left shoulder, right 
elbow, and left knee disorders is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

